Case 19-11739-LSS Doc 644 Filed 02/14/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

inte: Case No: 19-11739(LSS)
iPic-Gold Class Entertainment, LLC, et al.,/ Jointly Administered
Debtors. Chapter 11

| Rel. DI. 629

 

ORDER GRANTING EMPIRE OFFICE INC.’S MOTION FOR
DETERMINATION THAT AUTOMATIC STAY DOES NOT APPLY OR,
IN THE ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY
WHEREAS, prior to August 5, 2019 (“Petition Date”), Debtor iPic-Gold Class
Entertainment, LLC and Delray Beach 4th & 5th Avenue, LLC (“Delray”) were parties to an office
lease, dated May 16, 2017 (as amended from time to time) for the premises the located within Suite
400 (the “Lease”) of the real property located at 25 SE 4% Avenue, Delray Beach, FL 33483 (the
“Property”).
WHEREAS, the Lease was deemed rejected as of November 15, 2019 [D.1. 539].
WHEREAS, Empire Office Inc. (“Empire Office”) filed a Motion for Determination
that Automatic Stay Does Not Apply or, In the Alternative, For Relief From the Automatic
Stay (the “Motion”) on February 4, 2020 [D.1. 629]
IT IS HEREBY FOUND AND ORDERED AS FOLLOWS:

1, The Motion is Granted as follows:

a. The Property is not an asset of the Debtors’ bankruptcy estates.

 

''The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class
Entertainment, LLC (4684); iPic Gold Class Holdings LLC (6315); iPic Media LLC (0150); iPic
Texas, LLC (N/A); and Delray Beach Holdings, LLC (1035). The Debtors’ principal place of
business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432 (the "Debtors").

]

 
Case 19-11739-LSS Doc 644 Filed 02/14/20 Page 2 of 2

b. the automatic stay does not operate as a stay of any action of Empire
Office against Delray, its interest in the Property or in the Lease, if
any.

2. For the avoidance of doubt, the Court retains exclusive to adjudicate any
claims asserted against the Debtors’ estates with respect to the Property or the Lease,
provided however, nothing here shall prevent Empire Office from asserting any
claims it may have against Delray and/or its interest in the Property, or the Lease,
if any, in another forum.

3, This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Dated: ora acm 2020

Wilmington neal Deleware

 

 

ONORABLE LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

 
